OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 20 August 2021 has been entered. Claims 8 and 10 have been canceled, and new claim 23 has been added. As such, claims 1, 2, 4-7, 11-13, and 15-23 are pending, under consideration, and have been examined on the merits. 
An Examiner’s Amendment to the record, as well as Reasons for Allowance are set forth below. In consideration thereof, as well as in consideration of Applicant’s Remarks filed 20 August 2021, all of the objections and rejections previously set forth in the Non-Final Office Action filed 24 May 2021 (hereinafter “Non-Final Office Action) are overcome and have been withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Agent of Record Samantha Page on 05 November 2021.

Please cancel claims 4-7, 11-13, and 23.
Please replace claims 1, 2, 15-19, and 21 with the following corresponding claims.

A wash-off label that is removable from a surface of an item during a washing process, the wash-off label comprising a face layer and a detachable adhesive layer including a pressure sensitive hot melt adhesive applied to one surface of the face layer, the pressure sensitive hot melt adhesive consisting of:
80 to 99 wt.% of a cured acrylate composition, the cured acrylate composition formed from an ultraviolet radiation curable acrylate composition consisting of a photoinitiator activatable with ultraviolet radiation and 2-ethylhexyl acrylate (EHA), butyl acrylate, or a combination thereof;
1-20 wt.% of a modifier consisting of:
a tackifier having a Ring and Ball Softening Point between 60 and 125°C, measured in accordance with ASTM D6493-11, selected from the group consisting of a hydrogenated rosin ester resin, a hydrogenated rosin acid resin, and combinations thereof, and
a plasticizer consisting of liquid poly n-butyl acrylate polymer having a viscosity of 130-200 cP at 23°C in 50% ethyl acetate, a density of 1.5 g/cm3 at 20°C, and a glass transition temperature of -40°C; and
0 to 10 wt.% of an optional filler selected from the group consisting of silica, clay, calcium carbonate, and combinations thereof,

where the peel adhesion of the detachable adhesive layer from a labelled polymer, glass, or metal surface at 50-80°C in 2-4% sodium hydroxide aqueous solution is at least 30% less than the peel adhesion at room temperature of 23°C ± 2°C and relative humidity of 50% ± 5%, when measured according to FINAT Test Method No. 1 at an angle of 180° at 300 mm/min or FINAT Test Method No. 2 at an angle of 90° at 300 mm/min, so as to enable removal of the wash-off label from the labelled polymer, glass, or metal surface.

A wash-off label according to claim 1, wherein the peel adhesion of the detachable adhesive layer from the labelled polymer, glass, or metal surface at 50-80°C in 2-4% sodium hydroxide aqueous solution is 50-95% less than the peel adhesion at room temperature of 23°C ± 2°C and relative humidity of 50% ± 5%.

 A wash-off label according to claim 1, wherein the peel adhesion of the detachable adhesive layer from the labelled polymer, glass, or metal surface at 65°C in 2-4% sodium hydroxide aqueous solution is less than 1 N/25 mm.

 A wash-off label according to claim 1, wherein the face layer is a plastic film oriented at least in one direction.


 A wash-off label according to claim 16, wherein the face layer is a monoaxially oriented polypropylene film.

 A pressure sensitive hot melt adhesive for a detachable adhesive layer of a wash-off label that is removable from a surface of an item during a washing process, the pressure sensitive hot melt adhesive consisting of:
80 to 99 wt.% of a cured acrylate composition, the cured acrylate composition formed from an ultraviolet radiation curable acrylate composition consisting of a photoinitiator activatable with ultraviolet radiation and 2-ethylhexyl acrylate (EHA), butyl acrylate, or a combination thereof;
1-20 wt.% of a modifier consisting of:
a tackifier having a Ring and Ball Softening Point between 60 and 125°C, measured in accordance with ASTM D6493-11, selected from the group consisting of a hydrogenated rosin ester resin, a hydrogenated rosin acid resin, and combinations thereof, and
a plasticizer consisting of liquid poly n-butyl acrylate polymer having a viscosity of 130-200 cP at 23°C in 50% ethyl acetate, a density of 1.5 g/cm3 at 20°C, and a glass transition temperature of -40°C; and
0 to 10 wt.% of an optional filler selected from the group consisting of silica, clay, calcium carbonate, and combinations thereof,
wherein the pressure sensitive hot melt adhesive has a solubility of less than 25% in a 2-4% sodium hydroxide aqueous solution at a temperature of at least 50°C. 

 A wash-off label according to claim 1, wherein the wash-off label is for labelling of a recyclable or reusable package.

A combination of a package and a wash-off label according to claim 20, wherein the package is a polyethylene terephthalate bottle or a glass bottle.

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 2, and 15-22 are allowed over the prior art. 
The closest prior art of record is US 2012/0048463 to Cimpeanu et al. (hereinafter “Cimpeanu”). Cimpeanu discloses a wash-off label including a backing material (i.e., face layer) and a UV radiation-crosslinkable, pressure sensitive, hot melt adhesive (hereinafter “adhesive”) applied to a surface of the backing material. The wash-off label is detachable from a labelled surface in a 1-2% sodium hydroxide (aqueous) wash solution at temperatures above 25°C. The adhesive comprises a polyacrylate polymer formed from, inter alia, n-butyl acrylate and/or 2-ethyhexyl acrylate, and a co-polymerizable photoinitiator. Cimpeanu discloses that when the wash-off label is removed from a labelled surface when exposed to the wash solution, 100% of the adhesive remains adhered to the detached label. 
In view of prior art of record US 2010/0143647 to Tonniessen et al. (hereinafter “Tonniessen”), the adhesive can include (i) 5-30 wt.% of a tackifier that is a 8 to C36 fatty acids, and processing oils, among others. 
In view of prior art of record US 2015/0284596 to Nakada (hereinafter “Nakada”), the aforesaid plasticizer(s) may be substituted with, inter alia, poly n-butyl acrylate, taught by Nakada as a suitable, functionally equivalent plasticizer (see MPEP 2144.06 and 2144.07).
However, the prior art of record does not disclose or otherwise teach or suggest utilizing specifically a poly n-butyl acrylate polymer having a viscosity of 130-200 cP at 23°C in 50% ethyl acetate, a density of 1.5 g/cm3 at 20°C, and a glass transition temperature of -40°C, as the plasticizer. As such, it cannot be said that the adhesive of Cimpeanu, as modified by the teachings of both Tonniessen and Nakada, would have necessarily exhibited the claimed adhesive solubility of less than 25% in a 2-4% sodium hydroxide aqueous solution at a temperature of at least 50°C; nor that the detachable adhesive layer would have necessarily exhibited the claimed peel adhesion reduction measured in accordance with FINAT Test Method No.1 or No. 2.
An exhaustive and thorough search for the aforesaid plasticizer (liquid poly n-butyl acrylate polymer having the stated viscosity range, density, and glass transition temperature) and motivation for the use thereof in the adhesive of Cimpeanu was conducted, however, no references or combinations thereof were discovered that reasonably disclosed or taught the aforesaid. 
In view of the foregoing, the prior art does not disclose or otherwise teach or render obvious the claimed invention. For these reasons, the Examiner has determined 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E SANDERSON/Primary Examiner, Art Unit 1782